Fourth Court of Appeals
                                 San Antonio, Texas
                                         May 2, 2017

                                     No. 04-17-00190-CV

                         IN THE INTEREST OF T.T.B., A CHILD,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA00764
                     Honorable Charles E. Montemayor, Judge Presiding


                                       ORDER

      We grant appellant’s motion for extension of time to file a brief. We order the brief due
May 17, 2017.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of May, 2017.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court